DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Natof on 04/13/2021.
The application has been amended as follows: 
CLAIMS
6. (Currently amended) The control arm according to claim 
10. (Currently Amended) The control arm according to claim 9, wherein the radius of the cam profile increases such that a linearly increasing input torque is required for continued rotation of the cam.

9, wherein the radius of the cam profile increases such that an exponentially increasing input torque is required for continued rotation of the cam.
12. (Canceled)
13. (Canceled)
16. (Currently Amended) The method according to claim14, wherein the control arm is rotatably fixed about the first axis as the gimbal is rotated beyond the threshold limit.


Allowable Subject Matter
	Claims 1-3, 6, 8-11, 14, and 16 are allowed. 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The amended claim 1, which comprises the control arm and all its features as previously claimed in claim 1, in combination with the limit extending mechanism including a plunger supporting a cam follower and a cam, the cam having a camming surface including a well, the plunger biasing the cam follower into engagement with the camming surface of the cam, the cam having a centered position when the cam follower is positioned within the well of the cam, and wherein the threshold torque is equal to a torque required to move the cam from the centered position overcomes the prior art rejection of Salisbury (US 20030023346 A1) in view of Bax (US 20160346940 A1) and in further view of Millman (US 20070005002 A1) as applied. After . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533.  The examiner can normally be reached on Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/SKYLAR CHRISTIANSON/Examiner, Art Unit 3792     
04/14/2021                                                                                                                                                                                                   

/ALLEN PORTER/Primary Examiner, Art Unit 3792